UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q/A Amendment #2 [X] Quarterly Report under Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended: March 31, 2007 [ ] Transition Report under Section 13 or 15(d) of the Exchange Act. For the transition period from: to Commission file number: 000-51795 MEDIRECT LATINO, INC. (Exact name of small business issuer as specified in its charter) Florida 20-1327083 (State or other jurisdiction of (I.R.S. Employer incorporation or jurisdiction) Identification Number) 2101 West Atlantic Boulevard, Suite 101, Pompano Beach, Florida 33069 (Address of principal executive offices) Registrant's telephone number, including area code: 954-321-3540 Indicated by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ]Accelerated filer [ ]Non-accelerated filer [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] Indicate the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: As of May 10, 2007, there were 17,582,022 shares of our common stock outstanding. -1- INDEX PART 1. FINANCIAL INFORMATION Item 1.Financial Statements Consolidated Balance Sheets, March 31, 2007 (unaudited) and June 30, 2006. 2 Consolidated Statements of Operations, for the three and nine months period ended March 31, 2007 and 2006 (unaudited). 3 Consolidated Statements of Cash Flows, for the nine month period ended March 31, 2007 and 2006 (unaudited). 4 Notes to Consolidated Financial Statements 5 Item 2.Management's Discussion and Analysis or Plan of Operation 12 Item 3.Quantitative and Qualitative Disclosures About Market Risk 20 Item 4. Controls and Procedures 20 PART II. OTHER INFORMATION Item 1.Legal Proceedings 21 Item 1A.Risk Factors 21 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 25 Item 3.Defaults Upon Senior Securities 25 Item 4.Submission of Matters to a Vote of Security Holders 25 Item 5.Other Information 25 Item 6. Exhibits 26 -2- MEDIRECT LATINO, INC. CONSOLIDATED BALANCE SHEETS ASSETS March 31 June 30 2007 2006 (Unaudited) Restated Current assets: Cash $ 339,832 $ 77,681 Accounts receivable, net of allowance for doubtful accounts of $1,335,574 and $1,424,276 as of March 31, 2007 and June 30, 2006, respectively 1,734,773 2,304,183 Inventories 83,044 84,006 Deferred compensation 741,483 - Prepaid expenses and other current assets 72,148 42,557 Total current assets 2,971,280 2,508,427 Property, plant and equipment, net 450,128 401,908 Other assets: Loan fees, net 212,954 - Deferred compensation 471,852 - Deposits and other assets 29,411 28,708 Total other assets 714,217 28,708 Total assets $ 4,135,625 $ 2,939,043 LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable trade $ 2,083,244 $ 3,402,655 Accrued expenses payable - related parties - 117,900 Accrued expenses payable 59,184 148,323 Note payable - short term - 1,015,000 Total current liabilities 2,142,428 4,683,878 Long-term liabilities: Convertible securities 4,750,000 - Total long-term liabilities 4,750,000 - Total liabilities 6,892,428 - Stockholders' deficit: Series A convertible preferred units, no par value, 569,015 and 1,000,000 units authorized, issued and outstanding at March 31, 2007 and June 30, 2006, respectively - - 746,133 shares preferred C - $.0001 par value, issued and outstanding at March 31, 2007 and June 30, 2006, respectively 75 75 Common stock - $.0001 par value, 50,000,000 shares authorized, 17,825,176 and 16,951,739 shares issued and outstanding at March 31, 2007 and June 30, 2006, respectively 1,783 1,695 Additional paid-in capital (this includes amounts totaling $6,013,435 for stock options) 31,178,788 28,604,649 Accumulated deficit (33,937,449 ) (30,351,254 ) Total stockholders' deficit (2,756,803 ) (1,744,835 ) Total liabilities and stockholders' deficit $ 4,135,625 $ 2,939,043 MEDIRECT LATINO, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended Nine Months Ended March 31, March 31, 2007 2006 2007 2006 Restated Restated Sales - gross $ 2,049,220 2,084,676 $ 6,066,121 $ 3,515,872 Contractual adjustment (418,956 ) (196,876 ) (1,739,472 ) (196,876 ) Sales - net 1,630,264 1,887,800 4,326,649 3,318,996 Cost of goods sold 293,898 488,998 1,059,543 881,939 Gross profit 1,336,366 1,398,802 3,267,106 2,437,057 Operating expenses: Advertising and promotion 674,862 1,559,845 1,136,386 2,567,599 Officers salaries and consulting fees - related parties 92,117 118,750 305,241 328,439 Officers benefits - related parties 15,000 10,092,215 15,000 10,140,215 Selling and administrative 1,202,920 7,676,249 3,537,677 8,951,141 Depreciation and amortization 60,237 16,683 151,987 45,531 Loss on assets abandoned - - 13,326 - Bad debt expense 861,141 330,870 1,486,222 611,093 Total operating expenses 2,906,277 19,794,612 6,645,839 22,644,018 Operating loss (1,569,911 ) (18,395,810 ) (3,378,733 ) (20,206,961 ) Other income (expense): Interest income 21,813 - 21,813 - Interest and financing cost (142,500 ) (132,267 ) (229,275 ) (1,357,871 ) Total other income (expense) (120,687 ) (132,267 ) (207,462 ) (1,357,871 ) Net loss $ (1,690,598 ) $ (18,528,077 ) $ (3,586,195 ) $ (21,564,832 ) (Loss) per common share: Basic $ (0.11 ) $ (1.44 ) $ (0.23 ) $ (1.98 ) Weighted average common and common equivalent shares outstanding: Basic 15,003,250 12,851,453 15,741,369 10,914,253 -3- MEDIRECT LATINO, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE NINE MONTHS ENDED MARCH 31, 2 (UNAUDITED) 2007 2006 Restated Cash flows from operating activities: Net loss $ (3,586,195) $ (21,564,832) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 151,987 45,531 Interest and financing cost - 1,251,820 Bad debt expense 1,486,222 611,093 Loss on assets abandoned 13,326 - Stock issued for services 253,121 11,802,799 Fair value of stock options - 4,600,000 Stock issued for legal settlement 50,000 - Change in assets and liabilities (Increase) Decrease In Accounts receivable (916,812 ) (1,867,894 ) Inventories 962 (18,416 ) Prepaid expenses and other current assets (29,591 ) (41,484 ) Deposits and other assets (703 ) (20,708 ) Increase (Decrease) in Accounts payable (261,641 ) 370,836 Accrued expenses - related parties (117,900 ) 168,451 Accrued expenses (89,139 ) (147,619 ) Net cash used in operating activities (3,046,363 ) (4,810,423 ) Cash flows from investing activities: Purchases of property, plant and equipment (191,486 ) (126,874 ) Net cash used in investing activities (191,486 ) (126,874 ) Cash flows from financing activities: Proceeds from sale of common stock - 5,687,116 Loan to shareholder - (59,005 ) Repayment of long-term debt - (1,294,049 ) Payment of loan fees (235,000 ) - Proceeds from long-term debt 4,750,000 587,000 Repayment of short-term debt (1,110,000 ) (17,075 ) Proceeds from short-term debt 95,000 350,000 Net cash provided by financing activities 3,500,000 5,253,987 Net increase in cash 262,151 316,690 Cash at beginning of period 77,681 202 Cash at end of period $ 339,832 $ 316,892 Supplementary disclosure of cash flow information: Non-cash investing and financing activities: Fair value of stock warrants converted from debt to equity $ - $ 2,131,265 Financing cost attributable to recording fair value of stock warrants $ - $ 1,188,161 Interest on conversion of preferred 'B' stock to common stock $ - $ 63,659 Fair value of stockholders' stock options $ - $ 4,600,000 Fair value of employees' stock options $ 1,213,335 $ - Stock issued for legal settlement $ 50,000 $ - Stock issued for services $ 253,121 $ 11,802,799 Stock issued on conversion of liability to settle lawsuit $ 1,057,770 $ - Interest paid $ 240,857 $ 177,477 -4- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 1. Basis of Presentation The financial information presented herein should be read in conjunction with the consolidated financial statements for the year ended June 30, 2006. The accompanying consolidated financial statements for the nine months ended March 31, 2007 are unaudited, and in the opinion of management include all adjustments (which are normal and recurring in nature) necessary for a fair presentation of the financial position, result of operations and cash flows for the interim periods presented. Interim results are not necessarily indicative of results for a full year period therefore, the results of operations for the nine months ended March 31, 2007 are not necessarily indicative of operating results to be expected for the full year or future interim periods. Significant accounting policies are detailed in the Company's annual report on form 10-K for the year ended June 30, 2006. Certain reclassifications have been made to the March 31, 2006 financial statements to conform to the March 31, 2007 presentation. The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary "Hispanic Research and Marketing, Inc". Intercompany transactions and balances have been eliminated in consolidation. The Company operates in only one business segment. Note 2. Restatement of Financial Statements The Company has recorded a payable for the cost of television advertising totaling $61,245 during the year ended June 30, 2006. The Company has recorded a payable for the cost of a legal settlement with a third party totaling $1,057,770 during the year ended June 30, 2006 (see note 10). The Company has recorded a payable for a liability to its in-house counsel totaling $415,000 under a service agreement with the Company during the year ended June 30, 2006. The Company has reduced a payable by $105,440 to reflect a reduction of liability following the settlement of a lawsuit against the Company during the year ended June 30, 2006. Adjustments As filed to restate Restated Balance sheet data as at June 30, 2006 Accounts payable 1,974,080 1,428,575 3,402,655 Accumulated deficit (28,922,679) (1,428,575) (30,351,254) -5- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 2. Restatement of Financial Statements (continued) The Company has reclassified various operating costs. During the three and nine months ended March 31, 2006, officers salaries, consulting fees and benefits have been separately disclosed. These amounts had previously been included within selling and administrative expense. The Company has not met the requirements of SOP 93-7 which would allow the capitalization of advertising costs, the Company policy is the direct write-off method. The Company adopted the "Black Scholes" model to book the estimated fair values of stock warrants prior to their exercise in December 2005. The Company has adopted the provisions of SFAS No. 123R to account for the stock issued to third parties, employees and major shareholders at fair value. The Company has revised the fair value of stock issued to employees, third parties and major shareholders to properly reflect the fair value at the date of grant. The Company has accounted for interest due on the conversion of preferred 'B' stock to common stock. Statement of operations for the three months ended March 31, 2006 As Filed Adjustments to restate Restated Advertising and promotion $ 616,733 $ 943,112 $ 1,559,845 Officers salaries and consulting fees - related parties - 118,750 118,750 Officers benefits - related parties - 10,092,215 10,092,215 Selling and administrative 1,979,931 5,696,318 7,676,249 Interest 68,608 63,659 132,267 Net loss (1,614,023 (16,914,054 (18,528,077) Basic loss per share 0.12 1.32 1.44 Statement of operations for the nine months ended March 31, 2006 Advertising and promotion $ 960,625 $ 1,606,974 $ 2,567,599 Officers salaries and consulting fees - related parties - 328,439 328,439 Officers benefits - related parties - 10,140,215 10,140,215 Selling and administrative 3,512,512 5,438,629 8,951,141 Interest and financing cost 106,051 1,251,820 1,357,871 Net loss (2,798,755 (18,766,077 (21,564,832) Basic loss per share 0.24 1.74 1.98 As a consequence of changes made to the consolidated balance sheets and consolidated statements of operations, as noted above, the consolidated statements of cash flows have been restated accordingly. -6- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 3. Going Concern The accompanying financial statements have been prepared on a going concern basis. The Company had a net operating loss of approximately $3.6 million for the nine months ended March 31, 2007 and an accumulated deficit of approximately $33.9 million. The Company's ability to continue as a going concern is dependent upon its ability to obtain the necessary financing to meet its obligations and repay its liabilities arising from normal business operations when they become due, to fund possible acquisitions, and to generate profitable operations in the future. The company has obtained signifigant new funding from certain private investors (see note 9). The Company plans to continue to provide for its capital requirements by issuing additional equity securities and debt. The outcome of these matters cannot be predicted at this time and there are no assurances that if achieved, the Company will have sufficient funds to execute its business plan or generate positive operating results. The financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should the Company be unable to continue as a going concern. Note 4. Accounts Receivable, Net At March 31, 2007 and June 30, 2006 accounts receivable were $1,734,773 and $2,304,183, respectively, net of an allowance for doubtful accounts of $1,335,574 and $1,424,276, respectively. The Company's customer base is Medicare Eligible Part B beneficiaries, and includes Secondary Insurance providers who provide Medicare Part B benefits to the Company's customers. Billings typically involve the submission of claims to multiple providers whose payments of claims may be contingent upon payment or denial by another payor. It could take up to 18 months from the initial billing date to collect payment. In accordance with applicable regulatory requirements, the Company makes all reasonable and appropriate efforts to collect their accounts receivable including deductibles and co-payments. The Company's policy states that after payment of the primary insurance then the secondary insurance is billed and upon payment from the secondary insurance the difference is written off. If the secondary insurance does not pay, the patient is billed for the unpaid balance. The Company then generate statements on a monthly basis and attempt to collect per the applicable regulatory requirements. Note 5. Deferred Compensation Deferred compensation represents the fair value of stock options issued to certain employees during March 2007 under employment agreements. The amount deferred is being expensed on a straight line basis over the period of each employment contract. During the nine months ended March 31, 2007 the amount expensed was $-0- (see note 8). Note 6. Note Payable - Short Term During January, 2006 to September, 2006 the Company became obligated to certain private investors under promissory notes totaling $1,110,000 which wereunsecured and bearing interest at 10% per annum. The notes mature at the time of any receipt of private funding in excess of $1.5 million, or during January and May, 2007. During the nine months ended March 31, 2007 the Company made payments for all amounts due for principle and accrued interest. -7- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 7. Concentration of Credit Risk Financial instruments that potentially subject the Company to concentration of credit risk consist primarily of cash and accounts receivable. The approximate mix of receivables from patients and third-party payers was as follows: March 31, June 30, 2007 2006 (Unaudited) Restated Accounts Recivable: Medicare $ 928,569 $ 1,616,756 Other 2,141,778 2,111,703 3,070,347 3,728,459 Less allowance for doubtful accounts (1,335,574 (1,424,276 $ 1,734,773 $ 2,304,183 The Company maintained cash balances at one financial institution in excess of the amount insured by the Federal Deposit Insurance Corporation. At March 31, 2007 the Company's uninsured cash balance totaled $296,398. The Company does not believe it is at risk because of the fiscal soundness of its financial institutions. Note 8. Stock Options During March 2007 under service agreements with a major shareholder, an officer and certain key employees the Company allocated 1,650,000 shares of stock in the form of stock options, annually over the three year period of each contract, with the options being earned quarterly during the term of the Agreement. The Company has adopted the "Black Scholes" model to book the estimated fair value of the stock options and has followed the provisions of SFAS No. 123R. The following assumptions were made in estimating fair value: Risk-free interest rate 4.57% Expected volatility 79% Life 1-3 years At March 31, 2007 the Company had granted 1,650,000 options, with no options being exercised, at a value of $1,213,335 (see note 5). Additional information regarding the above options outstanding at March 31, 2007 is as follows: Remaining Exercise Contractual Price Shares Life (Years) $ 1.67 200,000 1.0 $ 1.67 200,000 2.0 $ 1.67 200,000 3.0 $ 1.85 350,000 1.0 $ 1.85 350,000 2.0 $ 1.85 350,000 3.0 1,650,000 -8- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 9. Convertible Securities On December 8, 2006 the Company became obligated to certain private investors under a loan and security agreement bearing interest at 12% per annum and maturing on June 8, 2010, with interest only payments monthly, secured by all assets of the Company. At December 31, 2006 an initial draw under the facility totaling $4,750,000 had been received, with two further draws of $1,750,000 each being available under certain conditions. The Company paid $165,000 and $70,000 under the facility for commitment fees and legal fees, respectively.The note contains an embedded conversion feature that allows the holder, on giving five business days notice to convert all or part of the note into restricted common shares as follows: Conversion Conversion Price per Share Percentage $ 1.50 42.86% $ 2.00 28.57% $ 2.50 28.57% 100.00% No beneficial conversion feature existed at issuance and accordingly no part of the proceeds were assigned to the conversion feature. The Lenders have not funded the second tranche of $1.75 million citing the Company violated the terms of the subsection "Avalable Cash/Liquidity" which required the Company to maintain $1,000,000 in cash. The Company and the Leaders amended the Loan and Security Agreement on April 20, 2007, with the lending group advancing a further $250,000 to the Company, with a reduction of like amount from the second tranche should any future funding take place. The Company is required to file a Registration Statement with the Securities and Exchange Commission within 90 days of the closing and is further required to use commercially reasonable efforts to cause the Registration Statement to be declared effective as soon as possible after the filing date, but in any event prior to the "Required Effectiveness Date" which is 180 days after the closing date, after which the Company will be required to pay monthly damages of $20,000. The convertible securities have not been included in the calculation of diluted earnings per share because the effect would be antidilutive. Note 10. Stockholders' Equity During the nine months ended March 31, 2007 the Company issued 81,652 shares to Tomas Johansen a former director of the Company for services rendered and expensed the fair market value totaling $253,121 at $3.10 per share. During the nine months ended March 31, 2007 the Company issued 335,800 shares of common stock to a third party at a fair value of $3.15 per share to settle a liability under a lawsuit. At June 30, 2006 the amount due was recognized as a liability totaling $1,057,770 (see note 2). During the nine months ended March 31, 2007 the Company issued 25,000 shares of restricted common stock to a third party and expensed the fair market value totaling $50,000 at $2.00 per share to settle a liability under a lawsuit. During the nine months ended March 31, 2007 holders of series A convertible preferred units converted 430,885 units to restricted common stock on a one for one basis at the nominal value of $.0001 per share. -9- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 11. Litigation The Company was a defendant in several lawsuits filed by vendors for breach of contract at March 31, 2007. The plaintiffs have claimed a total of approximately $500,000. The outcome of these cases cannot be predicted at this time. On or about February 9, 2002 an individual filed a complaint against the Company and two major shareholders alleging that the plaintiff was crucial in starting the Company and claimed entitlement to 1,500,000 shares of common stock. A settlement agreement was executed on October 30, 2006 under which the Company agreed to pay the sum of $100,000 to the plaintiff. At March 31, 2007 the liability had been settled in full. Note 12. Commitments On March 16, 2007 the Company entered into a three year employment agreement with a major shareholder and Chief Operating Officer. The terms of the agreement provide for a base salary of $150,000 per annum, with a minimum target annual bonus of $50,000 based on the achievement of specified performance goals. The agreement also provides for health insurance benefits for the Executive and family. As additional compensation the shareholder will be granted Incentive Stock Options in the form of 600,000 shares, with 200,000 options available for exercise each year and shall be earned quarterly, at an exercise price of $1.67 per share (see note 8). On March 23, 2007 the Company entered into a three year employment agreement with a Chief Financial Officer. The terms of the agreement provide for a base salary of $150,000 per annum, with a minimum target annual bonus of $50,000 based on the achievement of specified performance goals. The agreement also provides for health insurance benefits for the Executive and family. As additional compensation the Executive will be granted Incentive Stock Options in the form of 600,000 shares, with 200,000 options available for exercise each year and shall be earned quarterly, at an exercise price of $1.85 per share (see note 8). On March 16, 2007 the Company entered into a three year employment agreement with a Director of Fulfillment. The terms of the agreement provide for a base salary of $82,500 per annum, with a minimum target annual bonus of $25,000 based on the achievement of specified performance goals. The agreement also provides for health insurance benefits for the Executive and family. As additional compensation the Executive will be granted Incentive Stock Options in the form of 150,000 shares, with 50,000 options available for exercise each year and shall be earned quarterly, at an exercise price of $1.85 per share (see note 8). On March 16, 2007 the Company entered into a three year employment agreement with a Director of Accounting. The terms of the agreement provide for a base salary of $90,000 per annum, with a minimum target annual bonus of $25,000 based on the achievement of specified performance goals. The agreement also provides for health insurance benefits for the Executive and family. As additional compensation the Executive will be granted Incentive Stock Options in the form of 150,000 shares, with 50,000 options available for exercise each year and shall be earned quarterly, at an exercise price of $1.85 per share (see note 8). On March 16, 2007 the Company entered into a three year employment agreement with a Supervisor of Operations. The terms of the agreement provide for a base salary of $75,000 per annum, with a minimum target annual bonus of $25,000 based on the achievement of specified performance goals. The agreement also provides for health insurance benefits for the Executive and family. As additional compensation the Executive will be granted Incentive Stock Options in the form of 150,000 shares, with 50,000 options available for exercise each year and shall be earned quarterly, at an exercise price of $1.85 per share (see note 8). -10- MEDIRECT LATINO, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS Note 13. Subsequent Events On April 1, 2007 the Company entered into a three year worldwide endorsement agreement with Rita Moreno. The terms of the agreement remain confidential. On April 1, 2007 the Company entered into a three year worldwide endorsement agreement with Jaun A. "Chi Chi" Rodriguez. The terms of the agreement remain confidential. Item 2.Management's Discussion and Analysis or Plan of Operation The following discussion and analysis should be read in conjunction with “Selected Financial Data” and our financial statements and related notes thereto included elsewhere in thisquarterly statement. Portions of this document that are not statements of historical or current fact are forward-looking statements that involve risk and uncertainties, such as statements of our plans, objectives, expectations and intentions. The cautionary statements made in this registration statement should be read as applying to all related forward-looking statements wherever they appear in this registration statement. Our actual results could differ materially from those anticipated in the forward-looking statements. Factors that could cause our actual results to differ materially from those anticipated include those discussed in “Risk Factors,” “Business” and “Forward-Looking Statements.” On December 8, 2006 the Company became obligated under a Loan and Security Agreement (“Agreement”) with Granite Creek Partners (“Lenders”), a private investment fund, for a facility totaling $8.25 million, of which $4.75 million was received on December 8, 2006 and the balance of $3.5 million was to be received in two future tranches; $1.75 million upon the hiring of a Chief Financial Officer and, $1.75 millionupon the hiring of a Chief Executive Officer, both hires to be mutually acceptable to the Parties. Per the Agreement, the Company hired a mutual acceptable Chief Financial Officer on March 26, 2007. The Company requested the second tranche of $1.75 million per the Agreement from the Lenders under the terms of the Agreement. The Agreement is further defined by GAAP standards. To date the Lenders have not funded the second tranche citing the Company violated the terms of the subsection “Available Cash/Liquidity” to maintain $1,000,000 in cash. The Company’s position is that is not in violation of, subsection “Available Cash/Liquidity”, as defined by GAAP standards, which includes both cash and net accounts receivable. For the period ended March 31, 2007 the Company had $339,832 in cash and $1,734,773 in net accounts receivable, with a total liquidity of $2,074,605. The Company and the current Lenders amended the Agreement on April 20, 2007, whereby the lending group advanced $250,000 to the Company and shall reduce the Lenders obligation by a like amount under the terms of the second tranche. The Company and the Lenders are in on-going discussions in reference to the balance of the second tranche. There can be no assurances the Company and the Lenders will reach agreement on the balance of the funding. The Company is in on-going discussions with private equity firms and investors to assume the position of the current Lenders and provide the remaining $3.5 million in funding per the current Lender Agreement. Additionally, if the Lenders withhold funds under the terms of the Agreement the Company may be forced to seek additional capital outside the Agreement which may violate certain terms and conditions of the Agreement, such that the Company may be in default of the Agreement. There can be no assurance the Company will be successful in obtaining such replacement financing, bridge financing, or private equity investment under terms and conditions acceptable to the Company. If such fundings are not obtained the Company may not be able to continue as a going concern. As a result of the delayed funding under the Agreement the Company has reduced its advertising and marketing schedule and delayed the hiring of additional personnel to support its increased media plan The lack of timely funding under the terms of the Agreement will impact the Company’s ability to increase revenues, service existing customers and reach profitability. The resultant failure to fund the remainder of the two $1.75 million tranches under the terms of the Agreement will negatively impact the Company’s ability to achieve profitability in the future and will have a negative effect on revenues for the proceeding quarter, and will prevent the Company from exceeding revenue for the fourth quarter and the fiscal year ending June 30, 2007. Our Business MEDirect Latino, Inc. (the “Company” or “MEDirect”) was incorporated in 2002 for the purpose of developing its business model to operate as a national direct to consumer provider of medical products and services. We are a federally licensed, direct-to-consumer, participating provider of Medicare Part B Benefits focused on supplying diabetic testing supplies to the Hispanic Medicare-eligible community in the United States and in Puerto Rico. We distribute diabetic diagnostic testing supplies and ‘quality of life’ enhancing products (i.e. heating pads, seat lifts and walking assistance devices) which address the healthcare needs of our customers who also have circulatory and mobility related afflictions resulting from diabetes. The Company makes every effort to insure it is compliant with applicable federal and state laws for the products it distributes. We market our diabetes products directly to consumers primarily through targeted media and direct-response television advertising, such advertising during the period described herein has been reduced due to delay of additional funding under the Agreement the Company entered into on December 8, 2006. Our customer service representatives are specifically trained to communicate with Medicare-eligible Hispanic beneficiaries. Our operating platforms enable us to collect and process required documents from physicians and customers, bill and collect amounts due from Medicare and/or other government agencies and/or third party payors and/or customers. Plan of Operation Our plan for the next 12 months, subject to one or all of the following; · Obtain additional funding; · Increase advertising over the prior quarters to; · Increase our customer base; · Service current customers; · Increase the retention rate of current customers, and; · Collectables of the Company’s accounts receivables. The Company will continue to operate as a federally licensed, direct-to-consumer, Participating Provider of Medicare, Part B Benefits primarily focused on supplying diabetic testing supplies to the Hispanic Medicare eligible community. The Company serves customers domestically and in Puerto Rico. We distribute diabetic testing supplies and `quality of life' enhancing products (i.e. heating pads, seat lifts and walking assistance devices) which address the healthcare needs of our customers. Additionally, the Company is reviewing The Centers for Medicare and Medicaid (CMS) Competitive Acquisition Plan (CAP) to determine what, if any, effects the CAP will have on the Company’s ‘Plan of Operation’. In order to implement our current business model, we have completed the following: · Identified our target customer through extensive research, reached them and they responded; · Obtained the necessary licenses to service these customers; · Developed efficient methods to reach the target customer; · Prepared supply channels to support anticipated demand; · Prepared distribution channels to fulfill anticipated demand; · Established the HIPPA compliant IT infrastructure and human resources to manage anticipated demand; · Prepared a marketing plan and creative concept to drive demand; · Tested our advertising methods and infrastructure in preparation for our current national marketing initiatives. Based upon completion of these critical steps and subject to obtaining additional funding (See Item 2. Management's Discussion and Analysis or Plan of Operation) to permit increased advertising over the prior quarters to increase our customer base, increasing the retention rate of current customers, the collectables of the Company’s accounts receivables and, we intend to make Medicare fully accessible to the Hispanic community by eliminating the perceived bureaucratic roadblocks, upfront payment considerations and the legitimate language barrier for obtaining benefits for this elderly and disabled consumer. We intend to build brand loyalty within our targeted market through our customer care facility staffed by Spanish speaking representatives, who are trained to navigate the voluminous paperwork required by Medicare, and are taught by diabetic educators to assist our customers in the daily maintenance of their blood glucose. How We Manage Our Operations We handle all operations in our facility in Florida and maintain an office in Puerto Rico staffed by provider relations personnel. We utilize in-house call center associates and customer care specialists trained to handle customer calls, sales, verifications, billing and fulfillment. Additionally, the Florida facility is responsible for the following duties that further enhance the customer's experience: · Answer the in-bound call volume; · Verify that the customer is qualified for services; · Contact the physician (process Certificate of Medical Necessity); · Receive the customer information & authorization to bill Medicare (Authorization of Benefits); · Complete the customer file according to HIPPA regulations; · Ship the physician ordered supplies directly to the customer's home; · Process and update customer complaint log to insure compliance; · Process the customer invoice for reimbursement (billing appropriate parties); · Maintain contact with the customer (to insure on-going patient education & regulatory compliance); · Contact the customer according to the testing regime established by their physician; and · Process re-orders according to customer authorization, physician orders and Medicare procedures. All shipping is direct to the consumer and is handled in our Florida facility, with the Company receiving bulk shipments from its suppliers to the same facility. The delay in the funding of the second tranche per the Agreement entered into by the Company on December 8, 2006, may cause delays in the receipt of such shipments from vendors which may delay the Company’s ability to timely service existing customers needs. Such delay in funding may impact the Company’s ability to service and retain current customers and may negatively impact the Company’s relationship with its current vendors. We hold daily and weekly meetings with all key members of the operational areas of the Company, including sales, compliance, billing, shipping and administration. Such operational meetings result in an on-going discussion of results, issues and solutions, with plans and goals identified. Future Plans Future plans of the Company are subject to the discussion in Item 2. Management's Discussion and Analysis or Plan of Operation: · The Company will continue to apply its proprietary methods for identifying geographical pockets of dual-eligible beneficiaries and seek where applicable, Medicaid licensure. The Company has applied for and received Medicaid licenses in New Mexico and Kansas. The Company has 11 pending applications with state Medicaid agencies. The Company will continue to seek Medicaid licensure in states it identifies with concentrations of dual-eligible customers; · The Company has received its Home Medical Equipment (HME) license in Florida, and Mississippi, and has applied for licensure in States where licensure is required; · The Company plans to bid its products to The Centers for Medicare and Medicaid (CMS) Competitive Acquisition Program (CAP). The Company will use its best efforts to meet all Program requirements. Regulatory Mandates & Operational Procedures Our business model takes into consideration CMS directives which include initial customer contact requirements. Prospective customers view our advertisement on television (Hispanic broadcast media) and are directed to contact us. Once a customer contacts us, our customer care representatives explain the benefits of our service and qualify the prospective customer, and answers their questions. Next, our in-house compliance department processes the customers' authorization and physician prescription. Once complete documentation is assembled our in-house fulfillment center is authorized to ship the products directly to the customer. We maintain a website with the address www.medirectlatino.org. We are not including the information contained in our website as part of, or incorporating it by reference into this report. We will make available free of charge through our website any of our filings as soon as reasonably practicable after we electronically file these materials with, or otherwise furnish them to, the Securities and Exchange Commission (“SEC”). Materials filed by us with the SEC are also available to the public to read and copy at the SEC's Public Reference Room at 450 Fifth Street, NW, Washington, DC 20549. The public may obtain information on the operation of the Public Reference Room by calling the SEC at 1-800-SEC-0330. We are an electronic filer with the SEC. The SEC maintains an Internet site that contains reports, proxy and information statements, and other information regarding issuers that file electronically with the SEC at http://www.sec.gov. New Marketing Initiatives (Subject to Item 2 Management's Discussion and Analysis or Plan of Operation) On April 24, 2007 the Company announced that Ms. Rita Moreno, one of the few, and very first, entertainers to win an Oscar, an Emmy, a Tony, and Grammy throughout her long career, signed an exclusive worldwide multi-year celebrity endorsement and corporate spokesperson agreement to promote the Company’s healthcare related products and services. The Company’s national marketing and branding plan, featuring Ms. Moreno, includes a network television advertising campaign, radio and print programs and healthcare vignettes with key advertising partners to create awareness among the Latino and general market, targeting Medicare beneficiaries. Ms. Moreno will also collaborate with the Company on a line of targeted products for the Hispanic community for diagnostic testing supplies and medical devices. This campaign will include products for the Company’s branded and co-branded lines of Durable Medical Equipment (DME) and Home Medical Equipment (HME). Terms of the agreement are subject to a confidentiality agreement and therefore cannot be disclosed. On May 3, 2007 the Company announced that Mr. Juan A. ‘Chi Chi’ Rodriguez, one of the greatest showmen in sports history, with a career that spans four decades and includes 8 PGA Tour wins and 22 Senior Tour victories, signed an exclusive worldwide multi-year celebrity endorsement agreement to promote the Company’s healthcare products and services. Mr. Rodriguez became the first Puerto Rican to be inducted into the World Golf Hall of Fame and as spokesperson, he will be featured in MEDirect Latino’s marketing and branding plan, including a network television advertising campaign, radio and print programs and healthcare vignettes with key advertising partners to create awareness among the Latino and general market, targeting Medicare beneficiaries. Terms of the agreement are subject to a confidentiality agreement and cannot be disclosed. Such new marketing initiativeswill be negatively impacted by the delay in funding (See Item 2. Management's Discussion and Analysis or Plan of Operation). Any delay in initiating the new marketing initiative will negatively impact revenue and profitability. Results of Operations for Period Ended March 31, 2007 Since the Company was formed on July 1, 2002, it has incurred a net loss of approximately $34 million. We had a net operating loss of approximately $26 million for the year ended June 30, 2006 and an accumulated deficit of approximately $30 million as of June 30, 2006. The actual loss from operations was approximately $6 million. The balance of the operating loss for the year ended June 30, 2006 was attributable to the valuation of stock issued, and interest and finance costs of approximately $20 million or 77%. For the periods presented in this report, the Company used the ‘Black Scholes’ model to calculate stock valuations for options and warrants, in accordance with SFAS No. 123R. Operations from the Company’s inception through March 31, 2007 were devoted to strategic planning, launching revenue-generating opportunities and operations. During the nine month period ended March 31, 2007, we incurred a net loss in the amount of approximately $3.6 million. Selling and administrative expenses were approximately $3.5 million. The Company also recognized $151,987 in depreciation and amortization expense. Revenues The Company is a Participating Provider of Part B Benefits to Medicare Eligible Beneficiaries. The Company has distributed diabetic testing supplies under its’ Federal Medicare Provider license (DME). Additionally, on November 21, 2006 the Company received its Florida, Home Medical Equipment (HME) Provider License, and distributes HME products to States where its Florida HME license provides reciprocal distribution. 2007 Fiscal Quarterly results are as follows: First Quarter Ended 9/30/06 Second Quarter Ended 12/31/06 Third Quarter Ended 3/31/07 YTD Gross Sales $1,628,629 $2,388,272 2,049,220 $6,066,121 Net Sales $1,190,197 $1,506,188 1,630,264 $4,326,649 Contractual % 26.9% 36.9% 20.4% 28.7% Inc (Dec) over Net Sales Same Qtr FY 2006 180% 49.6% (13.6%) 30.3% Inc (Dec) over Net Sales Previous Qtr FY 2007 (65.1%) 26.5% 8.2% N/A Gross Margin For the quarter ended March 31, 2007 gross margins increased from 76.2% to 81.9%, a 5.7% increase due to higher margins for Home Medical Equipment sales. For the nine months ended March 31, 2007, gross margins increased 2.1% to 75.5% due to our ability to service new and existing customers with HME products. No further adjustments in reimbursement rates for test strips and lancets are expected through the end of calendar year 2007. Selling, general and administrative Selling, general and administrative expenses include the wages and salaries of administrative and sales personnel, as well as other general overhead costs not directly related to product costs. SG&A expenses for wages and salaries were $1,739,282 for the nine month period ended March 31, 2007. These increases over the base period ended June 30, 2006, were due to the increasing of our staffing as well as other general overhead costs not directly related to product costs. As of March 31, 2007, the Company has 87employees, which represents a 4 % increase for the corresponding period in 2006. Income from operations Gross sales revenue from operations during the nine month period ending March 31, 2007 was $6,066,121which represents a 72.5% increase over the same period ending March 31, 2006. We have had losses since inception of approximately $34 million, which includes the cost of the Fair Market Value (FMV) of stock issued to consultants, employees and shareholders as well as financing costs of options, issued totaling approximately $20 million Interest and financing cost The Company incurred interest and financing costs for the nine months period ending March 31, 2007 totaling $229,275. General Trends and Outlook We believe the Company's immediate outlook is guarded, due to the funding issues as discussed in Item 2, Management's Discussion and Analysis or Plan of Operation . The Company’s believes the outlook for the demand for the Company’s products and services is favorable, as we believe there is no other company competing with us on a nationwide basis in our market niche. However, there is no assurance that a national competitor will not arise in the future. We do not anticipate any major changes in the Medicare reimbursement regimen in 2007. Subject to additional funding we plan to increase our staff in San Juan, Puerto Rico with customer service representatives and we plan, through this local presence, to expand reimbursement services to the Commonwealth’s dually eligible Medicare-Medicaid market. On March 23, 2007 the Company elected to the Board of Directors; Mr. Ruben Jose King-Shaw Jr., Mr. Daniel “Dan” Gordon, Mr. Robert Webb and Mr. Robert Lutz are joining the Company’s current Board of Directors; Ms Debra L. Towsley, Mr. Charles W. Hansen III and Mr. Raymond J. Talarico. On March 26, 2007 the Company hired Mr. James R. LeGates as Chief Financial Officer, and Ms. Debra Towsley resigned as acting Chief Financial Officer. On April 24, 2007 the Company’s Board of Directors named Mr. Ruben Jose King-Shaw Chairman. On April 24, 2007 the Company announced that Ms. Rita Moreno signed an exclusive worldwide multi-year celebrity endorsement and corporate spokesperson agreement to promote the Company’s healthcare related products and services. Terms of the agreement are confidential and cannot be disclosed. On May 3, 2007 the Company announced that Mr. Juan A. ‘Chi Chi’ Rodriguez signed an exclusive worldwide multi-year celebrity endorsement agreement to promote the Company’s healthcare products and services. Terms of the agreement are confidential and cannot be disclosed. Liquidity and Capital Resources Liquidity: This Section should be read in connection with the Financial Discussion in Item 2
